Citation Nr: 1516170	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from October 1972 to January 1974.  The Veteran's claims folder does not contain a Form DD 214 documenting the second period of military service, but there are induction and separation medical examinations for both periods.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2010, the Veteran requested that VA reopen his hearing loss and tinnitus disability claims that had been denied in April 2007.  In October 2013, the Board determined that the criteria for reopening the claims based on new and material evidence had been met.  The Board remanded the claims for further evidentiary development and readjudication.

In May 2014, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) that continued the previous denial of the claims.  The Veteran's appeal has now been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder and in the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

For the reasons discussed below, the Board finds that the development directed by the Board's October 2013 remand order has not been adequately performed.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was incurred during active service. 


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation describe VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the case at hand, sufficient evidence is of record to grant the claim of entitlement to service connection for tinnitus.  Therefore any error by the Board in complying with the VCAA's notice and assistance requirements would be harmless and need not be considered in this order.

Entitlement to service connection for tinnitus

A claimant generally has the ultimate burden of presenting and supporting his or her claim for VA benefits.  See 38 U.S.C.S. § 5107(a) (West 2014); Cromer v. Nicholson, 455 F.3d, 1346, 1350 (Fed. Cir. 2006).  The credibility and probative value of all the evidence of record must be taken into account.  See 38 U.S.C.A. § 7104(a) (West 2014); see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence as to a material issue, the benefit of the doubt in resolving the issue will be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, for a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks entitlement to service connection for tinnitus allegedly caused by in-service noise exposure.  Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish entitlement to disability compensation, there must be (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service (or within a presumptive period defined by law) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2014).  For certain chronic disorders, service connection may be presumed if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  No condition other than one listed in 38 C.F.R. § 3.309(a) will be considered chronic.  See 38 C.F.R. § 3.307(a) (2014).  Tinnitus is an "organic disease of the nervous system" within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015). 

A chronic disease in service is shown by a combination of manifestations sufficient to identify the disease entity and by sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2014).  The factual basis of a chronic disease may be established by medical evidence, competent lay evidence, or both.  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Lay evidence should describe the material and relevant facts as to a veteran's disability observed within the presumptive period, not merely conclusions based on opinion.  See 38 C.F.R. § 3.307(b) (2014).

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

The Veteran is currently diagnosed with tinnitus.  See VA medical examination reports of April 2014 and November 2012.  The Board finds the Veteran to be credible in his assertion that tinnitus had its onset in service and has continued to the present.

The Veteran's military occupational specialty was air police.  See Veteran's Form DD 214.  In that capacity, the Veteran asserts, he routinely fired a pistol.  He also fired at pistol meet competitions during service.  See Veteran's June 2014 statement; Veteran's March 2011 notice of disagreement; Veteran's October 2006 claim.  The Veteran "recalled having had ringing in his ears after gunfire while on the pistol team in the USAF.  He realized that the ringing in his ears was constant when he saw William Shatner on TV start talking about tinnitus (mid 1990s)."  See November 2012 VA medical examination report.  In a January 2010 statement, the Veteran reported that he had tinnitus since he was in the service and that it has worsened to the point that it was constant.  

As noted by the April 2014 medical examiner, the Veteran also reports exposure to aircraft noise during service without hearing protection.  

The VA medical examination report of April 2014 provided a negative nexus opinion as to the Veteran's tinnitus.  As a rationale, the examiner cited the fact that no tinnitus was reported during the Veteran's periods of service from 1962 to 1966 and from 1972 to 1974.  The audiologist who examined the Veteran in November 2012 reached the same conclusion, stating that no research confirms that the onset of tinnitus can be delayed following noise exposure.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Generally, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2) (2014); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

The Board does not find the unfavorable nexus opinions of the examiners to be more probative than the favorable evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran is competent to report that the ringing in his ears began during service and has continued to the present.  The Board finds that the circumstances of the Veteran's service, including service in the air police squadron, are consistent with exposure to loud noise and the onset of tinnitus, as described by the Veteran.  See 38 U.S.C.A. § 1154(a) (West 2014).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of relative equipoise as to the onset of the chronic disease tinnitus during active military service.  With a current chronic disease having been established by a medical diagnosis, and the Veteran's credible lay testimony having established the onset of his chronic disease during service, the presumption of § 3.303(b) applies, and the nexus element of service connection will be presumed.  Accordingly, the Board finds that the Veteran's tinnitus is a result of noise exposure during his active service.  See 38 C.F.R. § 3.303(a) (2014).  Service connection is warranted, and the claim is granted.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Entitlement to service connection for bilateral hearing loss

The evidence of record reflects that the Veteran reported in 2007 that his hearing loss "began 40+ years ago and was gradual in nature."  See January 2007 VA treatment record.  According to the November 2012 examiner, the Veteran "has an unusual mixed hearing loss, most likely due to otosclerosis."  See November 2012 VA medical examination report.   According to the examiner, "the degree of sensorineural hearing loss in both ears appears to be greater than what would be expected due to aging alone."   The examiner suggested the possibility that the Veteran's hearing loss is related to the Veteran's treatment for prostate cancer.  His report stated, "A medical examination by an otologist as part of the C & P evaluation would be indicated to determine the etiology of the bilateral mixed hearing loss and nexus with military service." 

In October 2013, the Board issued a remand requiring: (1) that the RO obtain the results of any examination performed by a VA otologist in connection with the Veteran's November 2012 VA audiological examination at the Fayetteville, Arkansas VAMC; (2) that, if such an examination did not take place, the Veteran be scheduled for a VA examination with an otologist; and (3) that the Veteran's claims be readjudicated.

In November 2013, the Veterans Health Care System of the Ozarks in Fayetteville, AR, informed the AMC that no records of the Veteran responsive to the request of the AMC could be located.  In April 2014, the Veteran underwent a VA medical examination for hearing loss and tinnitus and an opinion was provided by a doctor of audiology with a certificate of clinical competence in audiology (CCC-A).  In May 2014, AMC readjudicated the Veteran's claims. 

The Board errs as a matter of law when it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Inasmuch as the Board called for an otologist to examine the Veteran, the Board's remand instruction has not been complied with.  Therefore the matter will again be remanded again for compliance with the Board's October 2013 remand specifically calling for the Veteran to be examined by an otologist.

Accordingly, the case is REMANDED for the following action:

1. After securing any required authorization, obtain any records relevant to the Veteran's bilateral hearing loss that are not already of record.

2. Schedule the Veteran for a VA examination with an otologist to determine the nature, extent, and etiology of the Veteran's bilateral hearing loss.  The claims file and this remand order should be made available to the examiner for review in connection with the examination.

The otologist should review the electronic claims file and indicate the fact of that review in his or her report.

The otologist should clearly discuss the nature and etiology of the Veteran's mixed hearing loss.  In doing so, the otologist should determine whether it is at least as likely as not (50% or higher degree of probability) that any current mixed hearing loss is related to service, to include conceded in-service noise exposure.  A rationale for all opinions expressed should be provided.

3. In the event that the Veteran fails to report for the examination, the RO should forward the claims file to an otologist for review and an opinion as to whether it is at least as likely as not (50% or higher degree of probability) that any current mixed hearing loss is related to service, to include conceded in-service noise exposure.  A rationale for all opinions expressed should be provided.

4. After completion of the above, readjudicate the claim of service connection for hearing loss.  If the benefit sought is not granted, the RO should issue an appropriate supplemental statement of the case and afford the Veteran an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


